Wells, J., orally.
The law, (R. S. ch. 151, § 4,) allows dollarage for levying and collecting executions. If, in this case, the officer might legally tax the dollarage, the bond is a statute bond. Tf he could not so tax, still if, in doing it, he believed it was allowable, it may weh be considered a misapprehension, coming within the protection of R. S. ch. 148, § 43. Either way, then, the bond is valid as a statute bond, and the plaintiffs are entitled to judgment, according to the 39th section of said chapter 148.